Citation Nr: 1516161	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-29 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by: Valerie Norwood, Attorney


 WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.M.


 ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


 INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at his local RO.  A transcript of the hearing is associated with the claims file. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in May 2012 for further development and adjudicative action.  All required action has been taken by the Agency of Original Jurisdiction.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

Hepatitis C did not have its clinical onset in line of duty and is not otherwise related to active service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2006, October 2006 and May 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA, VA medical opinions and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically have held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. 

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has asserted that his hepatitis C was incurred as a result of the immunizations he received by way of an air gun during service.  He has asserted that the air guns were unsanitary, as he did not see medical personnel clean the air gun between each use and he saw blood running down the arms of those in front of him.  In support of this assertion, the Veteran has referred to a study conducted by the World Health Organization which he reports found that medical procedures could contribute to the transmission of hepatitis C from healthcare workers to patients from the reuse of non-sterile needles during campaigns to mass immunize Vietnam and other foreign duty service members. 

The Veteran has also asserted that he received inoculations with needles a couple of times during service when he was sick.  He has also asserted that, while he had a shaving profile during service, he may have shared razors with other service members because they were in close quarters, although he is not sure if that actually occurred.  He has also similarly asserted that he sustained abrasions and minor wounds during field exercises, after which everyone shared clean-up rags and possibly transmitted viruses. 

The Veteran's service treatment records indicate no evidence of hepatitis C.  However, a physical profile record indicates that the Veteran was not to shave his chin or neck area due to pseudofolliculitis barbi.

The Veteran has denied, at times, all other risk factors for hepatitis C, including intravenous drug use, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, shared toothbrushes or razors, use of non-sterile needles, or a blood transfusion.  However, in a July 1999 private treatment record authored by Dr. M., the Veteran admitted to past intravenous drug use on multiple occasions.  A November 2002 VA treatment note indicates that the Veteran had past intravenous drug abuse and excessive alcohol abuse.  In a September 2003 VA treatment record, the Veteran reported that he had intravenous drug abuse from 1972-1990 and that was the only exposure to hepatitis C that he could think of.  Additional VA treatment notes report the Veteran was a former crack cocaine abuser, marijuana abuser and that the Veteran had ethanol dependence.

Review of the record reveals that the Veteran was diagnosed with hepatitis C in approximately December 1998 following a liver needle biopsy and other clinical tests.  In November 2002, the Veteran sought treatment at the VA outpatient clinic in Beaumont, Texas, where he reported a medical history of hepatitis C.  Subsequent testing revealed a positive result to the hepatitis C antibody (HCV Ab) and polymerase chain reaction (HCV PCR) tests and, as a result, the Veteran's diagnosis was continued. 

The Veteran's claim for disability compensation for hepatitis C in June 2006 indicates that he is filing the claim because he was given the jet-injector inoculation and that is what caused the disease.  The Veteran indicated that he did not inject himself with any kind of drugs.

In a January 2009 letter to the RO, the Veteran indicated that at no time did he share a razor or toothbrush with an fellow soldiers.

During the Veteran's March 2012 hearing testimony, the Veteran indicated that he had never used drugs intravenously and that he could have used another soldier's razor during active duty.  He also indicated that he had a brother who was an intravenous drug user and that the medical professionals who noted intravenous drug abuse in his medical records must have become confused that he was also an intravenous drug user.  The Veteran's sister indicated that she had never seen him incoherent or passed out for two or three days at a time and had never seen marks on his arm.  She added that she had never seen him using drugs intravenously.  The Veteran's sister also contended that the Veteran had told her that he had never used drugs intravenously and that she did not think that he would lie to her. 

The Veteran was afforded a VA examination in August 2012.  The examiner indicated that the Veteran's hepatitis C is at least as likely as not related to service; further indicating that the Veteran served in the military from 1972 to 1974 and that per the Veteran's VA treatment notes, the Veteran's physician, a hepatology expert in hepatitis C, indicated that the Veteran had intravenous drug abuse from 1972 to 1990 and the estimated time of his infection was 1972.

The Veteran, through his representative, indicated in a November 2012 statement that one medical record incorrectly stated that the Veteran had used intravenous drugs.  The representative went on to indicate that the Veteran freely admitted that he had smoked crack cocaine (from 1984 to 2002) and marijuana but that he denied under oath that he had ever used intravenous drugs or inhaled power cocaine intranasally.  The representative also reminded the Board that the Veteran's sister had provided sworn testimony that the Veteran had never used intravenous drugs.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran's contentions not credible concerning intravenous drug abuse.  In this regard, the Board notes that three different medical professionals documented on three different occasions, both VA and a private provider, over a period of years, that he indicated his risk factor for hepatitis C was intravenous drug abuse.  These reports were made for treatment purposes and are more probative than later reports denying intravenous drug use when made for purposes of supporting a claim for compensation.  It is incredible to believe that three different providers on three different occasions entered false or incorrect information concerning this Veteran's reported history.  Likewise, the Veteran's contentions concerning sharing razors in service also varied.  To summarize, the Board finds the Veteran's contentions both generally and specifically concerning his risk factors for hepatitis C to be not credible as there are great inconsistencies in his reports.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Concerning the Veteran's sister testimony, the Board notes that she is relying on statements from her brother in testifying on his behalf.  

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and IV drug use. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m) , 3.301(d) (2013).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52, 375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Veteran has not asserted that he used IV drugs as the result of a service connected disability. Therefore, the exception does not apply in this case.

As to the Veteran's contention that his hepatitis was caused by in-service air gun injections, while VA Fast Letter 04-13 acknowledges that is not biologically implausible, there are no known cases where it occurred, and there is no specific medical evidence indicating that this is the cause of the Veteran's hepatitis C; thus, the Veteran's contention is the only evidence in this case supporting that theory of causation.  The only medical opinion of record is the VA examination, which was requested in order to determine the etiology of the Veteran's hepatitis C.  The August 2012 examiner opined that it was more likely as not the hepatitis C was caused by or related to IV drug abuse during active service.  The Board finds that this medical opinion is more probative than the Veteran's contentions; it was predicated upon a review of the record and is supported by a sufficient rationale.  

In addition, the Veteran's VA treatment records and the records from his private physicians do not support his contentions that hepatitis C is due to air gun injection immunizations.  These records merely note his continued treatment for health problems associated with hepatitis C, without also providing an opinion as to how the Veteran initially contracted hepatitis C.  Although, as previously mentioned, private records do indicate a history of IV drug abuse with no mention of additional risk factors.

Although a nexus has been made between the claimed disability and the Veteran's in-service IV drug use, service connection must be denied because compensation may not be paid for diseases or disabilities that are due to willful misconduct.  38 C.F.R. § 3.1(m).  The record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, including air gun inoculations during service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for hepatitis C is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


